                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

DAVID’S BRIDAL, INC., et al.,1                                 Case No. 18-12635 (LSS)

                                    Debtors.                   Jointly Administered

                                                               RE: Docket No. 251

      DEBTORS’ MOTION FOR LEAVE TO EXCEED PAGE LIMIT REQUIREMENTS
      WITH RESPECT TO DEBTORS’ (1) MEMORANDUM OF LAW IN SUPPORT OF
    (I) APPROVAL OF (A) DISCLOSURE STATEMENT, (B) SOLICITATION OF VOTES
              AND VOTING PROCEDURES, AND (C) FORM OF BALLOTS, AND
         (II) CONFIRMATION OF JOINT PREPACKAGED CHAPTER 11 PLAN OF
    REORGANIZATION OF DAVID’S BRIDAL, INC. AND ITS AFFILIATED DEBTORS
                  AND (2) OMNIBUS REPLY TO OBJECTIONS THERETO

                  The above-captioned debtors and debtors in possession (collectively, the

“Debtors”), hereby file this motion (this “Motion”) seeking entry of an order, pursuant to Rule

3017-3 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”), authorizing the Debtors to exceed the

page limit requirement for the Debtors’ (1) Memorandum of Law in Support of (I) Approval of

(A) Disclosure Statement, (B) Solicitation of Votes and Voting Procedures, and (C) Form of

Ballots, and (II) Confirmation of Joint Prepackaged Chapter 11 Plan of Reorganization of

David’s Bridal, Inc. and Its Affiliated Debtors and (2) Omnibus Reply to Objections Thereto

[D.I. 251] (the “Confirmation Memorandum”).2                      In support of this Motion, the Debtors

respectfully state as follows:


1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
     are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
     (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
     Pennsylvania 19428.
2
     Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the
     Confirmation Memorandum.
               1.       On November 19, 2018, the Debtors filed their proposed chapter 11 plan

[D.I. 12] (as may be amended, the “Plan”), and accompanying disclosure statement [D.I. 13] (the

“Disclosure Statement”).

               2.       On November 20, 2018, the Court entered an order [D.I. 95] that, among

other things, scheduled a hearing (the “Combined Hearing”) to consider approval of the

Disclosure Statement and confirmation of the Plan for January 4, 2018 at 1:30 p.m. (ET).

Objections to the adequacy of the Disclosure Statement or confirmation of the Plan were due by

December 21, 2018, at 5:00 p.m. (ET).              Id.   The Debtors received formal objections to

confirmation of the Plan,3 as well as informal comments from various parties in interest,

including the Office of the United States Trustee for the District of Delaware.

               3.       Local Rule 3017-3 provides that “without leave of the Court . . . no brief

in support of approval of a disclosure statement or confirmation of a plan (which brief shall

include any written replies to any objections) shall exceed sixty (60) pages[.]” Del. Bankr. L.R.

3017-3.

               4.       The Debtors respectfully submit that allowing the Confirmation

Memorandum to exceed the page limitations prescribed by Local Rule 3017-3 is appropriate and

justified. The Confirmation Memorandum is approximately 68 pages of text. Because the

3
       The Debtors received confirmation and cure objections from Weingarten Nostat, Inc.,
       Weingarten/Miller/Aurora II LLC, and GDC Aurora, LLC, [D.I. 164]; Maricopa County Treasurer D.I.
       183]; salesforce.com, Inc. [D.I. 184]; Cumberland Avenue Plaza, L.L.C. [D.I. 186 & 233]; Landlord, 4545
       Kennedy, LLC [D.I. 190]; Spring Creek Improvements, LLC, Fair View Heights Improvements, LLC,
       Agree Limited Partnership, Ramco West Oaks II, LLC, and Villa View, LLC [D.I. 191]; CBL & Associates
       Management, Inc. [D.I. 192]; Washington Prime Group Inc. [D.I. 193 & 231]; Brookfield Properties Retail
       Group, Hines Real Estate Investment Trust, Inc., Philips International Holding Corp., and SITE Centers
       Corp. [D.I. 197 & 232]; Levin Management Corporation [D.I. 204]; KIR Maple Grove L.P., KIR Tukwila
       L.P., 280 Metro Partnership and Amerishop Suburban, L.P. [D.I. 225]; ARC CTCHRNC001, LLC, ARC
       SSSDLLA001, LLC, Brixmor Operating Partnership LP, Centerpoint Development Company, L.L.C.,
       Federal Realty Investment Trust, Gateway Pinole Vista, LLC, MANANA-DCIT, LLC, PGIM Real Estate,
       R46 Realty Associates, L.P., Starwood Retail Partners, LLC, The Macerich Company, and Weitzman [D.I.
       229 & 235]; Jenny Yoo Collection, Inc. [D.I. 238]; Madison Waldorf LLC [D.I. 234]; and Comenity
       Capital Bank [D.I. 246].



                                                     2
chapter 11 cases are pre-packaged, and because of the timeline requested by the Debtors and

ultimately approved by the Court, the Combined Hearing is serving not only as a hearing to

consider confirmation of the Plan, but also as a hearing on the adequacy of the Disclosure

Statement and approval of the Solicitation and the Solicitation Procedures. Accordingly, the

Confirmation Memorandum presents the relevant factual background and legal arguments

needed to obtain Court approval on each of these hallmark milestones in the chapter 11 cases. In

addition to supporting these items, the Confirmation Memorandum functions as a reply to the

various objections received.

               5.       In light of the foregoing as well as the complexity of the matters pertinent

to the Debtors’ restructuring and the nature of the Combined Hearing, the Debtors simply are

unable to provide the Court with the information necessary for the full and fair adjudication of

the matters to be considered at the Combined Hearing if the Debtors remain subject to the sixty

(60)-page limitation.

                               [remainder of page intentionally left blank]




                                                   3
               WHEREFORE, for the foregoing reasons, the Debtors respectfully request that

the Court enter an order, substantially in the form attached hereto as Exhibit A, granting the

relief requested herein.

Dated:    December 28, 2018           /s/ Tara C. Pakrouh
          Wilmington, Delaware        YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                      Robert S. Brady (No. 2847)
                                      Edmon L. Morton (No. 3856)
                                      Jaime Luton Chapman (No. 4936)
                                      Tara C. Pakrouh (No. 6192)
                                      Rodney Square
                                      1000 North King Street
                                      Wilmington, Delaware 19801
                                      Tel: (302) 571-6600
                                      Fax: (302) 571-1253
                                      Email: rbrady@ycst
                                              emorton@ycst.com
                                              jchapman@ycst.com
                                              tpakrouh@ycst.com
                                      -and-
                                      DEBEVOISE & PLIMPTON LLP
                                      M. Natasha Labovitz (admitted pro hac vice)
                                      Nick S. Kaluk, III (admitted pro hac vice)
                                      Daniel E. Stroik (admitted pro hac vice)
                                      919 Third Avenue
                                      New York, New York 10022
                                      Tel: (212) 909-6000
                                      Fax: (212) 909-6836
                                      Email: nlabovitz@debevoise.com
                                             nskaluk@debevoise.com
                                             destroik@debevoise.com
                                      -and-
                                      DEBEVOISE & PLIMPTON LLP
                                      Craig A. Bruens (admitted pro hac vice)
                                      801 Pennsylvania Avenue N.W.
                                      Washington, D.C. 20004
                                      Tel: (202) 383-8000
                                      Fax: (202) 383-8118
                                      Email: cabruens@debevoise.com

                                      Co-Counsel for the Debtors and Debtors in Possession



                                              4
